Title: From George Washington to Arthur St. Clair, 4 January 1798
From: Washington, George
To: St. Clair, Arthur



Sir
Jany 4th 1798

Mr Edward Tiffin solicits an appointment in the Territory North West of the Ohio, The fairness of His Charactor in private and publick life, together with a knowledge of Law resulting from close application for a considerable time, will I hope, justify the liberty I now take in recommending Him to Your attention; regarding with

due attention the delicacy, as well as importance of the character in which I act; I am sure you will do me the justice to believe, that nothing but a knowledge of the Gentlemans merrits founded upon long acquaintance could have induced me to trouble you upon this occation. with sincere wishes for Your happiness and welfare I am &c.

George Washington

